Name: Commission Regulation (EEC) No 840/91 of 4 April 1991 amending Regulations (EEC) No 4026/89 and (EEC) No 3815/90 laying down detailed rules for the application of the supplementary trade mechanism to beef and veal sector exports to Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 4. 91 Official Journal of the European Communities No L 85/23 COMMISSION REGULATION (EEC) No 840/91 of 4 April 1991 amending Regulations (EEC) No 4026/89 and (EEC) No 3815/90 laying down detailed rules for the application of the supplementary trade mechanism to beef and veal sector exports to Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 83 and 251 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (3), as last amended by Regulation (EEC) No 3296/88 , and in particular Article 13 thereof, Whereas Commission Regulation (EEC) No 4026/89 (4), as last amended by Regulation (EEC) No 587/91 (*), and Commission Regulation (EEC) No 3815/90 (*), as last amended by Regulation (EEC) No 327/91 Q, made rights deriving from beef and veal sector STM licences non ­ transferable ; whereas experience indicates that entitle ­ ment to a transfer, as provided for in Article 2 (2) of Regulation (EEC) No 574/86 (8), as last amended by Regu ­ lation (EEC) No 3296/88 , should be granted ; whereas the provisions at present in force should therefore be modi ­ fied ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Article 5 (2) of Regulation (EEC) No 4026/89 is hereby deleted. Article 2 Article 2 (2) of Regulation (EEC) No 3815/90 is hereby deleted. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to STM licences issued from 1 April 1991 onwards . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106 . (2) OJ No L 293, 27. 10 . 1988, p. 7. (3) OJ No L 367, 31 . 12. 1985, p. 7. (4) OJ No L 382, 30. 12. 1989, p. 62 . 0 OJ No L 65, 12. 3 . 1991 , p . 37. if) OJ No L 366, 29. 12. 1990, p. 30 . 0 OJ No L 38, 12. 2. 1991 , p . 15 . (8) OJ No L 57, 1 . 3 . 1986, p. 1 .